 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Carrasco Gamez, Jr.,                     No. CV-17-02044-PHX-JJT (ESW)
10                        Plaintiff,                 ORDER
11   v.
12   United States of America, et al.,
13                        Defendants.
14
15
16          The Court addresses a number of pending Motions (Docs. 334, 339, 342, 346-51)
17   in this Order.
18          The Court has reviewed Plaintiff’s “Motion to Strike Defendants Hughes and
19   Jacobs Motion to Dismiss” (Doc. 334). Defendants Hughes and Jacobs are represented
20   by an Assistant United States Attorney (“AUSA”). On December 26, 2018, the AUSA
21   moved for an Order staying the case due to the Federal Government shutdown. (Doc.
22   292). The Court granted the request. (Doc. 308 at 6). The Court lifted the stay on March
23   6, 2019. (Doc. 343 at 4). In his pending Motion (Doc. 334), Plaintiff contends.:
24                Defendants Hughes and Jacobs’ Motion to Dismiss, (Doc.
                  331), filed on February 15, 2019, is untimely filed based upon
25                this Court’s Order of January 18, 2019, granting Defendant’s
26                Motion for Stay (Doc. 308 at pg. 6) is null and void; and thus
                  Defendants had no valid Court Order in effect granting them
27                any stay to file a (d)elayed [sic] response to Plaintiff’s
28                operative complaint.
 1   (Doc. 334 at 5). The Court found that there was good cause to grant Defendants Hughes
 2   and Jacobs’ Motion to Stay. (Doc. 308 at 6). The Court clarifies the dates of the stay as
 3   follows: The stay commenced on December 26, 2018, the date Defendants Hughes and
 4   Jacobs filed their Motion (Doc. 292). The stay continued until the stay was lifted on
 5   March 6, 2019 (Doc. 343). Defendants Hughes and Jacobs’ Motion to Dismiss (Doc.
 6   331) is timely. The Court will deny Plaintiff’s “Motion to Strike Defendants Hughes and
 7   Jacobs Motion to Dismiss” (Doc. 334).
 8         For good cause shown, the Court will grant Plaintiff’s unopposed “Motion
 9   Requesting a 45-day Extension to Respond to B. Jacobs and M. Hughes’s Motion to
10   Dismiss (‘dkt. 331’) (‘First Request’)” (Doc. 346). Plaintiff shall respond to Defendants
11   Hughes and Jacobs’ Motion to Dismiss (Doc. 331) no later than May 2, 2019. The Court
12   will also grant Plaintiff’s unopposed “Motion Requesting a 45-day Extension to Respond
13   to Allen and Garcia’s Motion for Summary Judgment (‘First Request’)” (Doc. 351).
14   Plaintiff shall respond to Defendants Allen and Garcia’s Motion for Summary Judgment
15   (Doc. 337) no later than May 20, 2019.
16         The Court also has reviewed Plaintiff’s “First Motion to Extend Discovery
17   Deadline as to Defendants Hughes and Jacobs Due to Federal Government Shutdown
18   . . .” (Doc. 339). The Court will deny Motion (Doc. 339) as moot. If the Court denies
19   Defendants Hughes and Jacobs’ Motion to Dismiss (Doc. 331), the Court will set
20   deadlines for discovery and dispositive motions as those Defendants Hughes and Jacobs.
21         Next, the Court has considered Defendants Allen and Garcia’s “Motion to Extend
22   Dispositive Motion Deadline for Motion for Summary Judgment on the Merits” (Doc.
23   342). No response has been filed and the time to do so has passed. See LRCiv 7.2(i).
24   For good cause shown, the Court will grant the Motion (Doc. 342).
25         Finally, the Court has reviewed Plaintiff’s Motions to Strike (Docs. 347, 349, 350)
26   and “Motion for Court Order to Issue Subpoena Duces Tecum” (Doc. 348). Because the
27   Court does not find good cause to grant the Motions (Docs. 347-50), they will be denied.
28


                                               -2-
 1          Based on the foregoing,
 2          IT IS ORDERED denying Plaintiff’s “Motion to Strike Defendants Hughes and
 3   Jacobs Motion to Dismiss” (Doc. 334).
 4          IT IS FURTHER ORDERED clarifying that this matter was stayed as to
 5   Defendants Hughes and Jacobs beginning on December 26, 2018 through and including
 6   March 6, 2019.
 7          IT IS FURTHER ORDERED deeming Defendants Hughes and Jacobs’
 8   February 15, 2019 Motion to Dismiss (Doc. 331) timely filed.
 9          IT IS FURTHER ORDERED denying as moot Plaintiff’s “First Motion to
10   Extend Discovery Deadline as to Defendants Hughes and Jacobs Due to Federal
11   Government Shutdown         . . .” (Doc. 339).
12          IT IS FURTHER ORDERED granting Defendants Allen and Garcia’s “Motion
13   to Extend Dispositive Motion Deadline for Motion for Summary Judgment on the
14   Merits” (Doc. 342). Defendants Allen and Garcia’s Motion for Summary Judgment on
15   the merits shall be filed no later than forty-five days from the date the Court rules on
16   Defendants Allen and Garcia’s Motion for Summary Judgment (Doc. 337) based on
17   Plaintiff’s alleged failure to exhaust administrative remedies.
18          IT IS FURTHER ORDERED granting Plaintiff’s “Motion Requesting a 45-day
19   Extension to Respond to B. Jacobs and M. Hughes’s Motion to Dismiss (‘dkt. 331’)
20   (‘First Request’)” (Doc. 346).
21          IT IS FURTHER ORDERED that Plaintiff shall respond to Defendants Hughes
22   and Jacobs’ Motion to Dismiss (Doc. 331) no later than May 2, 2019.
23          IT IS FURTHER ORDERED granting Plaintiff’s “Motion Requesting a 45-day
24   Extension to Respond to Allen and Garcia’s Motion for Summary Judgment (‘First
25   Request’)” (Doc. 351). Plaintiff shall respond to Defendants Allen and Garcia’s Motion
26   for Summary Judgment (Doc. 337) no later than May 20, 2019.
27          IT IS FURTHER ORDERED denying Plaintiff’s Motions to Strike (Docs. 347,
28   349, 350).


                                                 -3-
 1         IT IS FURTHER ORDERED denying Plaintiff’s “Motion for Court Order to
 2   Issue Subpoena Duces Tecum” (Doc. 348).
 3         Dated this 29th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -4-
